[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           JUNE 11, 2008
                            No. 07-14768                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D.C. Docket No. 07-60115-CR-WPD

UNITED STATES OF AMERICA,


                                                              Plaintiff–Appellee,

                                 versus

JERMAINE KEVIN ROSS,

                                                        Defendant–Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 11, 2008)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Jermaine Kevin Ross appeals his conviction for possession of a firearm,

after having been previously convicted of a felony, in violation of 18 U.S.C.

§ 924(g)(1). Ross argues that the district court erred in denying his motion to

suppress the firearm. The district court found that Ross did not have standing to

object to the seizure of the firearm. On appeal, Ross contends that he had standing

to challenge the search of the parked vehicle in which he was sitting as a

passenger.

      In reviewing a district court’s denial of a motion to suppress, we review its

factual findings for clear error and its application of law to those facts de novo.

United States v. Ramirez, 476 F.3d 1231, 1235–36 (11th Cir. 2007). Here, Ross

challenges only the district court’s application of law to the facts of this case.

      In this case, Ross was a passenger in a private car. It is well-established that

a passenger in a private car, who has no possessory interest in the car, does not

have a legitimate expectation of privacy in the interior of the vehicle because he

does not have the right to exclude others from the car. Rakas v. Illinois, 439 U.S.
128, 140, 143 n.12 (1978); United States v. Harris, No. 07-13473, 2008 U.S. App.

LEXIS 9814, at *7 (11th Cir. May 8, 2008). Ross has not demonstrated that he has

an ownership interest over either the vehicle or the firearm seized.

      We also find Brendlin v. California, ___ U.S. ___, 127 S. Ct. 2400, 168 Lans. Ch.
2
Ed. 2d 132 (2007), inapposite to the facts of this case. In Brendlin, the Supreme

Court found that a passenger, as well as the driver of a vehicle, are seized under the

Fourth Amendment when a police officer subjects them to a traffic stop, not only

when they are formally arrested. Thus, the passenger of a vehicle has standing to

challenge the constitutionality of a traffic stop. Brendlin, 127 S. Ct. at 2407–08.

Here, however, there was no stop of the vehicle in which Ross was sitting or of

Ross’ person. Ross was arrested after the police officer saw Ross handling an

assault rifle and then attempting to conceal it.

      AFFIRMED.




                                           3